Case 1:19-mj-OOO40-RLI\/| Document 1 Filed 01/16/19_ Page 1 of 6 Page|D #: 1

JD:MEF
F. #2018R01941

UNI'I`ED STATES DISTRICT COURT
EASTERN DIS'[RICT OF NEW YORK

__________________ X

 

lN rita MATTER oF AN APPLICATION AFFIDAVIT IN sUPPoRT
FoR A sEARcH WARRANT FoR; oF APPLICATION FoR A
sEARCH WARRANT
TH:E; PERsoN KNoWN AND
DESCRIBED As BENJAMN y (Fed, R_ Cn-m_ p_ 41; T_ 13,
UZILOV, DATE OF BIRTH U S_C_ 24 951
MARCH;:S, iQsi,Usi\/is#ssssi- ' ’§§ 9 (C)a'ndl )
053 No. 19_MJ_40
__________________ X

EASTERN DISTRI_CT OF NEW YORK, SS:

Jose A. Chevere, being duly sworn, deposes and states that he is a Task Force
Ot`iicer With the .Toint Robbery Task Force of the Bu.reau of Alcohol, 'I`obacco, Firearms and
EXplosives (“ATF”), duly appointed according to law and acting as such

Upon information and belief, there is probable cause to believe that evidence of
violations of Title 18, United States Code, Sections 1951 and 924(c)-~specitically, that in or
about September 2018, BENJAMIN UZlLOV, date of birth March 25, 198], did commit
multiple Hobbs Act robberies, and did brandish a firearm during the course of those
robberies-mn be obtained by the taking, and preserving as evidence, of a buccal sWab sample

or blood sample of the defendant1

 

t ' Some'oi""=th'e""'conrts"that have"'addre's'se'd'the' issue"have'foiiiidtli'at"Bbtaijiing`"DNi-"i"via
saliva is subject to the protections of the Fouith Amendment. § Um`ted States v. Nicolosi1 885
F. Supp. 50, 51~56 (E.D.N.Y. 1995) (Glasser, J.); ln re Shabazz, 200 F. Supp. 2d 578, 581-85
(D.S.C.' 2002). But see United States v. Owens, 2006 WL 3725547, at *6-17 (W.D.N.Y. Dec.
15, 2006) (tinding probable cause not necessary for a saliva sample for DNA from an inmate); I_n

Case 1:19-mj-OOO40-RLI\/| Document 1 Filed 01/16/19 Page 2 of 6 Page|D #: 2

The source for your deponent’s information and the grounds for his
belief are as folloWs:2

1. - I am a Task Force Officer With the Joint Robbery Task Force of the
ATF. The facts set forth in this affidavit are based upon my own investigation of the facts
and upon What l have learned from other individuals Who have participated in the
investigation Additionally, statements attributable to individuals herein are set forth in sum
and substance and in part. .

2. l have been involved in an investigation of the defendant related to
the aforementioned criminal activity

3. - On September 27, 2018, the I-Ionorable Steven L. Tiscione, United
States Magistrate Judge, issued a Warrant for the defendant BENJAMIN UZILOV’s arrest `
on the basis of a compiaint. (No. l8-M-775). The complaint is attached hereto as EXhibit
A and the factual recitation therein is incorporated lilly herein. The defendant
BENJAMIN UZILOV Was arrested and brought into federal custody under USMS
#83681~053 on or about Septeinber 27, 2018. On October 10, 2018, an indictment, Which
is attached hereto as EXhibit B, Was filed charging the defendant BENJAMIN UZILOV
With one count of Hobbs Act robbery conspiracy, nine counts of Hobbs Act robbery, and
one count of brandishing a firearm during the course of those robberies (the “Indictment”).

\ ,
(NO_ is-cR-546).

 

 

re Vicl<ers 38 F. Supp. 2d 159, 165-68. (D.N.H. 1998) (perrnitting saliva sample by grand jury
811pr ena)` .. .. .. . .. .. . _ ............................... ,. .. __

2 Because the purpose of this affidavit is to set forth only those facts necessary 1;0 establish
probable cause to search, l have not set forth all of the facts and circumstances relevant to this
investigation

Case 1:19-mj-OOO40-RLI\/| Docume'nt 1 Filed 01/16/19 Page 3 of 6 Page|D #: 3

4. As set forth in Exhibit A, on or about September 26, 2018, between
approximately 5 :15~ a.m. and 5 :55 a.m., BENIANHN UZILOV robbed three 7-Eleven
convenience stores in Brooklyn, New York. During each of those three robberies, the
defendant BENJAMIN UZH_,OV brandished a silver Hrearm and stole United States
currency from the clerk inside (Compl. at §§ 2, 3, and 4.) During two of those robberies,
UZILOV wore a black mask. (Compl. at §§ -3 and 4.) In connection with the nrst of those
three robberies, a female witness called 911 and reported that a white male with a firearm
held up the 7-Eleven located at 953 Kings Highway, and then entered a black Cadillac
after exiting the store. (@ at ‘|l 2.)

5. On or about September 26, 2018, at approximately 6:00 a-m., two
New Yorl< City Police Department (“NYP ”) officers (the “Officers”), Who were
patrolling the neighborhood in which the aforementioned 7-Eleven stores were located,
and who heard radio calls describing the robberies, the perpetrator, and the black Cadillac,
spotted a black Cadillac travelling Westbound on Avenue U towards Ocean Avenue. (L
at 11 5.) The Officers observed the defendant BENJAl\/HN UZILOV, who fit the
description of the perpetrator given by Victims, pull into a BP gas station, located at 3010
Ocean Avenue, Brool<lyn, New Yorl<. (_Id) lhe Officers approached the defendant,
informed him that he was a person of interest, and detained him. (ld)

d 6. Shortly thereafter, one of the Officers surveilled the black Cadillac
from the outside and observed what he believed to be a black ski mask on the front

inspected the mask, and confirmed his belief. (lc_i__.) Thereafter, the Officer opened the

Case 1:19-mj-OOO40-RLI\/| Document 1 Filed 01/16/19 Page 4 of 6 Page|D #: 4

glove box in the front passenger seat of the black Cadillac and observed the handle of a
firearm. QI_le

7. Thereafter, officers from the NYPD Evidence Collection Team
(“ECT”) inspected the interior of the black Cadillac and recovered a two~toned black and
silver firearm from the glove box, to wit: a .45 caliber Taurus lnternational semiautomatic
handgun (the “Firearm”). @ at ‘[[ ll.)

8. ln connection with the investigation, ECT officers collected swabs
of possible DNA evidence from the Firearm. l know from my training and experience, as
well as my conversations with other law enforcement ofhcialh, that DNA can be recovered
from objects such as a Firearm.

c - 9. The DNA evidence collected by ECT was sent for testing by the New

Yorl< City Oche of the Chief Medical Exarniner (“OCME”) for the presence of DNA.
Based on the facts set forth in paragraphs 4 through 8 above and information obtained during
the course of the investigation, there is a substantial likelihood that the DNA of the
defendant, BENJAMIN UZlLOV, will be found on the swabs of possible l)NA evidence
obtained from the Firearm.

10. The government wishes to compare the DNA from the Firearm with a
DNA Sarnple obtained directly from the defendant -(§gg a buccal swab).

11. Based on the above information, there is probable cause to believe that
the defendant BENJAMIN UZILOV is a contributor to DNA evidence found on the Firearm.

I.h.erefo.r..e.,.. there is....probabl.e.....c.aus.e.. to believe that .e..bn§©al §Wnb ..QI Sample Q_f hl§ 12100.€.1 WOllld

constitute evidence of the defendant’s commission of the charged crimes.

Case 1:19-mj-OOO40-RLI\/| Document 1 Filed 01/16/19 Page 5 of 6 Page|D #: 5

Wl-]EREFORE, your deponent requests that a search warrant be issued
authorizing ATF Task Force Officers, New York City Police Department of_licers, United
States Marshals and other appropriate law enforcement and support personnel to seize and
obtain from the defendant, BENJAMIN UZlLOV, a buccal swab sample or sample of blood.
An appropriately trained law enforcement officer, or an appropriately trained designee, will
perform the cheek swabbing. The DNA samples sought herein will be collected by buccal
swabbing.' This method involves taking a sterile swab (similar to a Q-Tip) and gently
scrubbing the inside right cheek, then the inside left cheek, for approximately five to ten
seconds Two samples are requested in the event that one of the samples becomes
contaminated or otherwise cannot be tested The samples seized will be subsequently
submitted to a forensic laboratory for examination and will be subject to examination testing
and analysis A blood sample will only be sought in the event that the defendant

BENJAMIN UZILOV, refuses to submit to a buccal cheek swab. ln the event that a blood

Case 1:19-mj-OOO40-RLI\/| Document 1 Filed 01/16/19 Page 6 of 6 Page|D #: 6

sample is taken, a licensed doctor or nurse or other qualified medical practitioner will take

* draw

the sample.

 

lose . hevere
Task_ roe Officer
.loint Robbery Task Force

Bureau of Alcohol, Tobacco and Firearms

Sworn to before me this

 

"DGE

CH]_EF UNITED
EASTERN DIST

¥-~\i`_,
§
5

